Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gary Topolosky on 7/13/2021.

The application has been amended as follows: 

Claim 1, Lines 4-13: “plurality…touchdown” has been changed to --six of apertures arranged in rows of one, two and three apertures from a front to a rear of the flat playing surface, each of the plurality of apertures configured to hold a cup adapted for use in playing a beer pong drinking game, wherein said apertures are configured to hold cups to serve as targets into which players of said game to flick said football to score a six point touchdown; and 
(ii) a pair of goal posts removably mounted to each planar table surface at a rear end thereof; wherein during game play, each pair of goal posts serving as targets through which a first player may finger flick the football for earning an extra point after having successfully finger flicked the football into one of said targets--.

Claim 4 has been cancelled.
Claim 10, Line 2-4: “using…a pair” has been changed to --, said method comprising the steps of: 
5a. providing a waterproof, triangular-shaped football adapted for flicking with a player's finger and a pair--.
Claim 10, Line 7: “designed” has been changed to --configured--.
Claim 10, Lines 8-9: “for raising…during game play” has been changed to --removably mounted to each playing surface at a rear end thereof; wherein during game play--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/12/2021